In a juvenile delinquency proceeding pursuant to Family Court Act article 3, Russell F. appeals from (1) a fact-finding order of the Family Court, Kings County (Olshansky, J.), dated April 24, 2013, made after a fact-finding hearing, finding that he committed acts which, if committed by an adult, would have constituted the crimes of burglary in the second degree, petit larceny, and criminal possession of stolen property in the fifth degree, and (2) an order of disposition of the same court dated *875July 19, 2013, which, upon the fact-finding order, adjudged him to be a juvenile delinquent and placed him on probation for a period of 12 months. The appeal brings up for review the denial, after a hearing, of that branch of the appellant’s omnibus motion which was to suppress identification testimony.